DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 10/02/2019 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3,6,8,12,14-23,26,28,32,34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al. (US Pub 2012/0081529 A1) in view of Emura et al. (US Pub 2011/0254861 A1).
Regarding claim 1; Seo teaches an apparatus for displaying virtual content (a photographing apparatus 100, Fig.12), comprising: 
a display (a display unit 860); 
a memory (a storage unit 870) configured to store images ([0107]); and 
a processor (a controller 840) configured to: 
cause a virtual tag (a virtual object 210, Fig.4A) to be displayed at a first position on the display at a first time (Fig.4A, the virtual object “OO Theater” 210 is displayed at a first position corresponding to a right building of a real image 212), the first position of the virtual tag being based on a spatial relationship between an object in a scene and the virtual tag ([0078], a virtual object is displayed in an overlapping manner with a corresponding real image. For instance, the virtual image “OO Theater” 210 overlaps with a right building of the real image 212); 
cause the virtual tag to be displayed at a second position on the display at a second time (Fig.5A, at a different time, the virtual object 210 is displayed at a second position), the second position of the virtual tag being different than the first position based on the spatial relationship between the object in the scene and the virtual tag ([0078], the second position of the virtual object 210 in Fig.5A is different from the first position shown in Fig.4A. In other words, the virtual objects are locked in the real environment).
Seo does not teach that determine the object has been selected at a third time; and cause the virtual tag to be displayed at the second position on the display at a fourth time based on the object being selected at the third time.
Emura teaches determine the object has been selected at a third time (i.e. the time a user selects object 833-1; see Fig.17A) (Figs.17A-17C, [0125, 0167-0168], Emura discloses an augmented reality system in which a display unit is configured to display an object area 833-1 (i.e., real object image) and an object information 841-1 (i.e., virtual object). Emura discloses a method of operating the augmented reality system in an Info mode. In particular, when a focus point 851 is positioned on the object area 833-1 so as to select the object area 833-1, the object information 841-1 associated with the ; and cause the virtual tag to be displayed at the same position on the display at a fourth time (virtual image 841-1 is displayed  after the user selects the object 833-1 (i.e. at fourth time; see Fig. 17C) in the same position before with 50% transparent) based on the object being selected at the third time (Figs.17A-17B, the position of the object information is unchanged when the object area 833-1 is selected).
Combining the selection of object area 833-1 and displayed virtual object (841) of Emura with  virtual tag to be displayed at a second position on the display at a second time of Seo would result of the object  ( 212) selected at the third time and cause the virtual object (210) displayed at the second position at a fourth time since the  position of the object information is unchanged when the object area 833-1 is selected as taught by Emura.
At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Seo to include the method of Emura of changing a transparency of an object information (i.e., virtual object) in response to selecting a corresponding object area (i.e., real object image). The motivation would have been in order to enable to view an entire input image while checking the object information (Emura, [0169]).
Regarding claim 2; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches the virtual tag indicates that augmented reality information related to the object is available ([0078], the virtual object includes ARI (augmented reality information)).
Regarding claim 3; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches the processor is configured to: receive input corresponding to selection of the virtual tag (Fig.6A, a user 300 selects a virtual object “OO Apartment” 220); and cause augmented reality information related to the object to be displayed on the display based on selection of the virtual tag (Fig.6B, [0083], detailed information 220-1 regarding “Apartment” 220 is displayed).
Regarding claim 6; Seo and Emura teach the apparatus of claim 3 as described above. Seo further teaches that the augmented reality information includes an image (Figs.9C,9D, [0067], detailed information may include still images or moving images).
Regarding claim 8; Seo and Emura teach the apparatus of claim 3 as described above. Seo further teaches that the augmented reality information includes a uniform resource locator (URL) address ([0067], detailed information may include hyperlinks. It is understood that a hyperlink corresponds to a URL).
Regarding claim 12; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches that the spatial relationship between the object in the scene and the virtual tag is fixed between the first time and the second time ([0078], a virtual object is displayed in an overlapping manner with a corresponding real image. For instance, the virtual image “OO Theater” 210 overlaps with a right building of the real image 212. In other words, the virtual object is attached to the corresponding real object. Therefore, in a moving image, a spatial relationship between the virtual object and the real object image is fixed).
Regarding claim 14; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches that the virtual tag automatically remains fixed at the second position relative to the object on the display based on determining the object has been selected at the third time (Seo discloses that the virtual object is attached to the real object in the real environment. Therefore, the virtual object would be displayed at a fixed position if the image is not moving).
Regarding claim 15; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches that the virtual tag remains fixed at the second position on the display until an additional object is selected (Seo discloses that the virtual object is attached to the real object in the real environment. Therefore, the virtual object would be displayed at a fixed position if the image is not moving until an additional object is selected).
Regarding claim 16; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches that the virtual tag remains fixed at the second position on the display for a duration of time based on a preset time period (Seo discloses that the virtual object is attached to the real object in the real environment. Therefore, the virtual object would be displayed at a fixed position if the image is not moving for a duration of time).
Regarding claim 17; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches that the virtual tag remains fixed at the second position on the display as long as a gaze of a user is directed at the display (Seo discloses that the virtual object is attached to the real object in the real environment. Therefore, the virtual object would be displayed at a fixed position if the image is not moving even when the user is gazing at the display).
Regarding claim 18; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches a camera for capturing one or more images ([0048]).
Regarding claim 19; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches a display for displaying one or more images (a display unit 860, Fig.12).
Regarding claim 20; Seo and Emura teach the apparatus of claim 1 as described above. Seo further teaches the apparatus comprises a mobile device with a camera for capturing one or more images ([0048]) and a display for displaying the one or more images (a display unit 860, Fig.12).
Regarding claim 21; the limitation of claim 21 is substantially similar to claim 1. Thus, claim 21 is rejected similar to the rejection of claim 1 above.
Regarding claim 22; the limitation of claim 22 is substantially similar to claim 2. Thus, claim 22 is rejected similar to the rejection of claim 2 above.
Regarding claim 23; the limitation of claim 23 is substantially similar to claim 3. Thus, claim 23 is rejected similar to the rejection of claim 3 above.
Regarding claim 26; the limitation of claim 26 is substantially similar to claim 6. Thus, claim 26 is rejected similar to the rejection of claim 6 above.
Regarding claim 28; the limitation of claim 28 is substantially similar to claim 8. Thus, claim 28 is rejected similar to the rejection of claim 8 above.
Regarding claim 32; the limitation of claim 32 is substantially similar to claim 12. Thus, claim 32 is rejected similar to the rejection of claim 12 above.
Regarding claim 34; the limitation of claim 34 is substantially similar to claim 14. Thus, claim 34 is rejected similar to the rejection of claim 14 above.
Regarding claim 35; the limitation of claim 35 is substantially similar to claim 15. Thus, claim 35 is rejected similar to the rejection of claim 15 above.
Regarding claim 36; the limitation of claim 36 is substantially similar to claim 16. Thus, claim 36 is rejected similar to the rejection of claim 16 above.
Regarding claim 37; the limitation of claim 37 is substantially similar to claim 17. Thus, claim 37 is rejected similar to the rejection of claim 17 above.
Regarding claim 38; the limitation of claim 38 is substantially similar to claim 1. Thus, claim 38 is rejected similar to the rejection of claim 1 above.
Claims 4,10,24,30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Emura as applied to claims 3,1,23,21 above, and further in view of Fein et al. (US Pub 2014/0098132 A1).
Regarding claim 4; Seo and Emura teach the apparatus of claim 3 as described above. Seo and Emura do not teach the input is based on a gaze of a user.
Fein teaches the input is based on a gaze of a user ([0082], Fig.6E, an augmentation 64c is a functional augmentation that provides minimal content information that may be selected by a user’s gaze).

Regarding claim 10; Seo and Emura teach the apparatus of claim 1 as described above. Seo and Emura do not teach that the processor is further configured to: determine a gaze of a user is directed on or about the virtual tag for a threshold amount of time; and cause augmented reality information related to the object to be displayed on the display based on determining the gaze of the user is directed on or about the virtual tag for the threshold amount of time.
Fein teaches the processor is further configured to: determine a gaze of a user is directed on or about the virtual tag for a threshold amount of time (Figs.6E,6F; Fein discloses an augmented reality system comprising a display unit configured to display an augmentation 64c. A user may select the augmentation 64c by gazing at the augmentation 64c (see [0082]). It is understood that the gazing would be performed for a threshold amount of time so as to distinguish the gazing from an advertent input such as a glimpse or a glance); and cause augmented reality information related to the object to be displayed on the display based on determining the gaze of the user is directed on or about the virtual tag for the threshold amount of time ([0082], Fig.6E, an augmentation 64c is a functional augmentation that provides minimal content information that may be selected by a user’s gaze. Upon selecting the augmentation 64c, an augmentation 64d is provided more information).
At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Seo and Emura to include the method of Fein of selecting an augmentation by using a user’s gaze. The motivation would have been in order to increase user experience.
Regarding claim 24; the limitation of claim 24 is substantially similar to claim 4. Thus, claim 24 is rejected similar to the rejection of claim 4 above.
Regarding claim 30; the limitation of claim 30 is substantially similar to claim 10. Thus, claim 30 is rejected similar to the rejection of claim 10 above.
Claims 5,25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Emura as applied to claims 3,23 above, and further in view of Kurabayashi et al. (US Pub 2012/0143361 A1).
Regarding claim 5; Seo and Emura teach the apparatus of claim 3 as described above. Seo and Emura do not teach that the input is based on selection of a graphical element associated with the virtual tag. 
	Kurabayashi teaches the input is based on selection of a graphical element associated with the virtual tag (Figs.3-5, [0042], a user may make a user input related to a virtual object 538 on augmented reality image 520. The virtual objects 530-541 are graphical elements).
	At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system of Seo and Emura to provide virtual objects in form of graphical elements as taught by Kurabayashi. The motivation would have been in order to reduce spaces taken by the virtual objects.
Regarding claim 25; the limitation of claim 25 is substantially similar to claim 5. Thus, claim 25 is rejected similar to the rejection of claim 5 above.
Claims 7,27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Emura as applied to claims 3,23 above, and further in view of Liu et al. (US Pub 2013/0044128 A1).
Regarding claim 7; Seo and Emura teach the apparatus of claim 3 as described above. Seo and Emura do not teach the augmented reality information includes an animation.
	Liu teaches the augmented reality information includes an animation (Figs. 13A,13B; [0184], a virtual object includes an animation (e.g., fire animation 792)).
	At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system of Seo and Emura to provide virtual objects in form of 
Regarding claim 27; the limitation of claim 27 is substantially similar to claim 7. Thus, claim 27 is rejected similar to the rejection of claim 7 above.
Claims 9,29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Emura as applied to claims 3,23 above, and further in view of Sugden et al. (US Pub 2013/0194164 A1).
Regarding claim 9; Seo and Emura teach the apparatus of claim 3 as described above. Seo and Emura do not teach that the augmented reality information includes an application.
	Sugden teaches the augmented reality information includes an application ([0014], virtual object may include an interactive application).
	At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system of Seo and Emura to provide virtual objects including an interactive application as taught by Sugden. The motivation would have been in order to increase user experience.
Regarding claim 29; the limitation of claim 29 is substantially similar to claim 9. Thus, claim 29 is rejected similar to the rejection of claim 9 above.
Claims 11,31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Emura as applied to claims 3,23 above, and further in view of Osterhout et al. (US Pub 2014/0063055 A1).
Regarding claim 11; Seo and Emura teach the apparatus of claim 1 as described above. Seo and Emura do not teach that the processor is further configured to: cause the virtual tag to be hidden if it is determined that the virtual tag has not been selected.
the processor is further configured to: cause the virtual tag to be hidden if it is determined that the virtual tag has not been selected ([0455], Osterhout discloses a method of displaying a visual indicator, such as an icon, in the user’s peripheral vision. The indicator indicates an alert, and email arriving, an incoming phone call, a calendar event...The user may decide to elevate the content associated with the visual cue in order to see more information by gazing over the visual indicator. The user may choose to ignore it such as the indicator disappearing after a period of time if not gazed).
At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the AR system of Seo and Emura to include the method of Osterhout of hiding an indicator if the user is not gazing at the indicator for a period of time such that the virtual object is hidden when it is not gazed by the user. The motivation would have been in order to simplify the user interface and to reduce overloading the user with information (e.g., when the user does not need more information about the object).
Regarding claim 31; the limitation of claim 31 is substantially similar to claim 11. Thus, claim 31 is rejected similar to the rejection of claim 11 above.
Claims 13,33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo in view of Emura as applied to claims 3,23 above, and further in view of Wheeler et al. (US Pub 2016/0011724 A1).
Regarding claim 13; Seo and Emura teach the apparatus of claim 1 as described above. Seo and Emura do not teach that the spatial relationship between the object in the scene and the virtual tag at the fourth time is different than the spatial relationship between the object in the scene and the virtual tag at the second time.
	Wheeler discloses a method of displaying an email at a fixed position in response to selecting an object (Figs.5G and 5H, [0105,0106], Wheeler discloses an augmented reality system comprising a 
	At the time of invention was made, it would have been obvious to one of ordinary skill in the art to modify the system of Seo and Emura to include the method of Wheeler of displaying an email at a fixed location in response to selecting a subject line in a menu object. More specifically, when the user interacts with a real object, the virtual object corresponding to the real object is locked at a fixed position (e.g., current position). Therefore; Seo and Emura, as modified by Wheeler, further teach that the spatial relationship between the object in the scene and the virtual tag at the fourth time is different than the spatial relationship between the object in the scene and the virtual tag at the second time. The motivation would have been in order to enable the user to interact with the virtual object easily (Wheeler, [0106]).
Regarding claim 33; the limitation of claim 33 is substantially similar to claim 13. Thus, claim 33 is rejected similar to the rejection of claim 13 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691